               Case 20-11783-PGH      Doc 14    Filed 02/14/20    Page 1 of 1




                            UNITED STATES BANKRUPTCY
                           COURT SOUTHERN DISTRICT OF
                             FLORIDA MIAMI DIVISION

                                                     Case No.: 20-11783-PGH

IN RE: DIANNE P. RAMIAL

                Debtor,
                                                 /

                          NOTICE OF APPEARANCE OF COUNSEL

       Marc Brown, Esq. hereby files this appearance as attorney of record for JONATHAN
WHITE AS TRUSTEE OF THE JONATHAN WHITE REVOCABLE TRUST                                U/T/D
SEPTEMBER 25, 1992. Please direct all future correspondence, pleadings, etc., to the
undersigned.



                                           /s/Marc Brown, Esq.
                                           Marc Brown, Esq.
                                           Attorney for Creditor Jonathan White
                                           Marc Brown, P.A.
                                           6400 N. Andrews Ave., Suite 510
                                           Fort Lauderdale, FL 33309
                                           Telephone: (954) 566-5678
                                           Fax: (954) 566-4560
                                           E-Mail: marc@marcbrownpa.com
                                           Florida Bar Number: 30077


I HEREBY CERTIFY that on February 14, 2020, I electronically filed the forgoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to
the following to all parties registered to receive such service in the CM/ECF System.


                                           /s/Marc Brown, Esq.
                                          Marc Brown, Esq.
